DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/01/2022 have been considered and entered.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/01/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the Examiner. 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. 
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered and are persuasive. 
Regarding the objections and the Examiner’s request for assistance in any further corrections Applicant may become aware of, Applicant argued that the amendments overcame said objections and further corrected for other informalities; the Examiner is in agreement and therefore withdraws the objections and further acknowledges the additional corrections.
Regarding the 103 prior art obviousness rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections are withdrawn. The Examiner agrees with all points of Applicant’s concise analysis (aside from a minor typo for independent claim 14).
Allowable Subject Matter
Claim(s) 1-29 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 

the prior art fails to disclose or motivate one skilled in the art to manufacture a system for providing an interactive inspection map of an inspection surface inspection by an inspection robot comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and “an action request circuit structured to determine an action in response to the user focus value”,  "wherein the inspection robot further comprises” “at least two connectors, each connector comprising: 
 a connector body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the inspection chassis to a power load of the corresponding drive module, and further structured to provide electrical communication between307Attorney Docket No. GROB-0007-U02-C02 the controller and at least one of a sensor, an actuator, or a drive controller positioned on the corresponding drive module”, and “a mechanical component defined, at least in part, by the connector body and structured to selectively and releasably couple the connector body to the inspection chassis" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed.
Regarding independent claim 14, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for providing an interactive inspection map of an inspection surface inspected by an inspection robot comprising (omissions/paraphrasing for brevity/clarity) “providing an inspection map of the inspection surface inspected by the inspection robot” and “determining an action in response to the user focus value”, “wherein the inspection robot comprises…a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of
 payloads”, “a plurality of sleds, wherein each sled is mounted to one of the plurality of arms”, “a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds…, wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and
 wherein each of the arms is horizontally moveable relative to the corresponding payload”
 in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed, notably excepting that dependent claims 18-20 are allowable for subject matter substantially similar to the italicized subject matter put forth for independent claim 1 and further dependent claims thereof are likewise allowed.
Regarding independent claim 22, 
the reasons for allowance are substantially the same as previously indicated in the Office Action dated 03/03/2022 pertaining to the Examiner proposal thereof.
Dependent claim(s) thereof is/are likewise allowed, notably excepting that dependent claims 25 is allowable for subject matter substantially similar to the italicized subject matter put forth for independent claim 1--and likewise substantially the same as previously indicated in the Office Action dated 03/03/2022—and that further dependent claims thereof are likewise allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856